Title: To James Madison from Sylvanus Bourne, 6 August 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 6 August 1805, Amsterdam. “It appears that the British Govt flattered by the prospect of a new Coalition on the Continent against France begins to treat Neutrals with less delicacy than heretofore & several Amn. Vessells have lately been carried into the Ports of England tried & with their Cargoes condemned for reason of having been on voyages between the mother Countries & the Colonies of nations with which they are at war. And within a few days past several Vessells bound here direct from the UStates with West India produce on board have been taken in & it is said that orders are issued to send in all such for examination & adjudication. On what grounds such orders can be predicated I am at a loss to conceive not believing that GB would presume to say that our vessells should under no circumstances be the carriers of WI produce to Europe as this would in effect be annihilating two thirds of our trade.
          “GB has for many years been found to regulate her maritime judicial proceedings more by the circumstances attending her political position than by the rules or Laws of Nations—such a system however exposes neutral trade to constant risks & inconveniences & I doubt not that our Govt will assume that firm & decided aspect which its dignity & the interests of our commerce dictate.”
          
            Adds in a postscript: “I am on the whole led to suppose that the vessells referred to are carried in to obtain full proof whether the Cargo on board if taken in in a Dutch Colony was or not relanded in the UStates in order to render the voyage legal in their view of the Case & that if such fact can be proved that the vessells will be permitted to proceed hence with said Cargoes and it may be ⟨well⟩; that the public should be officially informed of the risk incurred by those who do not land their Cargoes in the UStates if brought from a Dutch Colony as in the cases of the Vessells & Cargoes that have been condemned—this rule it appears had not been complied with & the voyage was therefore regarded as one continued voyage from the Mother Country to the Colony.”
          
        